       Case 8-20-72180-las              Doc 102         Filed 11/13/20     Entered 11/16/20 08:59:09




UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
-----------------------------------------------------------X
In Re:
                                                                         Case No. 8-20-72180-las
PFT Technology LLC,
                                                                         Chapter 11
                                       Debtor.
-----------------------------------------------------------X

               ORDER APPROVING COMPENSATION TO PROFESSIONALS

         Upon the Application of Thaler Law Firm PLLC for Compensation and

Reimbursement of Expenses as Attorneys for the Debtor and Debtor-in-Possession (“Debtor”)

dated October 15, 2020 and Supplement to the Application of Thaler Law Firm PLLC for

Compensation and Reimbursement of Expenses dated November 9, 2020 (“Supplement

Application”); and the Application of Turman & Eimer, LLP for First and Final Allowance

and Reimbursement of Expenses as Accountant for the Debtor and Debtor-in-Possession

dated October 16, 2020; and a hearing having been conducted before the Honorable Louis A.

Scarcella, United States Bankruptcy Judge on November 10, 2020 to consider the

applications; and Thaler Law Firm PLLC having appeared by Andrew M. Thaler, Esq. and

Spiros Avramidis, Esq.; and Turman & Eimer, LLP having appeared by Mark Bernstein,

CPA and Miriam Charytan, CPA; and the Office of the United States Trustee having

appeared by William Birmingham, Esq.; and Salvatore LaMonica, Esq. having appeared as

Sub Chapter V Trustee; and Dorsey & Whitney LLP by Rachel Stoain, Esq. having appeared

on behalf of Robert Wieser; and no opposition having been filed or heard at the hearing; and

notice being deemed good and sufficient; and sufficient cause having been shown; and after

due deliberation it is hereby

         ORDERED, that the Application and the Supplement to the Application of Thaler

Law Firm PLLC for compensation and reimbursement of expenses are approved in the sum
     Case 8-20-72180-las       Doc 102    Filed 11/13/20   Entered 11/16/20 08:59:09




of $51,719.50 and expenses in the sum of $70.85, for a total sum of $51,790.35; and it is

further

       ORDERED, that the Debtor is authorized to pay Thaler Law Firm PLLC in the sum

of $51,719.50 and expenses in the sum of $70.85, for a total sum of $51,790.35; and it is

further

       ORDERED, that the First and Final Application of Turman & Eimer, LLP for

compensation and reimbursement of expenses is approved in the sum of $10,540.00 for fees,

plus expenses of $0.00 in expenses; and it is further


       ORDERED, that the Debtor is authorized to pay Turman & Eimer, LLP in the sum

of $10,540.00, together with reimbursement of expenses in the sum of $0.00, for a total sum

of $10,540.00; and it is further

       ORDERED, that the above-named professionals are authorized to receive payment

as set forth herein.




                                                           ____________________________
 Dated: November 13, 2020                                         Louis A. Scarcella
        Central Islip, New York                            United States Bankruptcy Judge
